Citation Nr: 1339680	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-44 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky, which denied the benefits sought.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; the transcript is of record.  

Additional VA treatment records were submitted on August 30, 2011, accompanied by a waiver of initial RO consideration.  This evidence was considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2013).

A review of the Veteran's electronic claims files in Virtual VA and VBMS is significant for additional VA treatment records relevant to the claims on appeal.  These records were associated with the Veteran's electronic claims file following the most recent adjudication of the case by the Agency of Original Jurisdiction (AOJ) in the September 2010 statement of the case.  The Veteran has not waived initial AOJ consideration of these records, however, in light of the favorable decision reached herein with respect to the claim for service connection for erectile dysfunction and the need to remand the claim for increase for PTSD, the Board declines to obtain a waiver or remand the case for initial AOJ consideration of those records.  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

There is competent evidence showing that the Veteran's current erectile dysfunction disability is caused by his service-connected PTSD.  


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

In light of the fully favorable determination in this case as to the Veteran's claim for service connection for erectile dysfunction and the need to remand his claim for increase for PTSD for additional development, no further discussion of compliance with VA's duty to notify and assist is necessary at this time.

II.  Legal Criteria and Analysis

The Veteran asserts that he has an erectile dysfunction disability related to one or more his numerous service connected disabilities, to include prescribed medications for treatment of his service-connected disabilities.  In relevant part, service connection is currently in effect for degenerative disc disease of the lumbar spine, PTSD, type II diabetes mellitus, and peripheral neuropathy of all four extremities associated with diabetes mellitus.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The evidence of record, including VA treatment records and a March 2010 VA genitourinary examination report, reflect current diagnoses of impotence and erectile dysfunction.  As noted, the Veteran is also service-connected for PTSD, among other things.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's erectile dysfunction disability is caused or aggravated by his service connected PTSD.  The March 2010 VA examiner stated that the Veteran has a history of erectile dysfunction and that the most likely etiology of that condition is his psychological condition.  Given that service-connection is in effect for PTSD, any reasonable doubt is resolved in the Veteran's favor and the third Wallin element has also been met.  Indeed, while the examiner did provide negative opinions as to whether the Veteran's erectile dysfunction and impotence is etiologically related to various medications used for treatment of his service-connected disabilities, to include PTSD, there is no evidence of record directly refuting the favorable etiological opinion provided by the examiner relating the Veteran's erectile dysfunction disability directly to his psychological condition, which the record reflects has been diagnosed as PTSD.

Because each of the three Wallin elements has been met, service connection for erectile dysfunction, is warranted.


ORDER

Service connection for erectile dysfunction is granted.



REMAND

The Veteran's service-connected PTSD disability was most recently evaluated during a March 2010 VA PTSD examination, more than three years ago.  During the August 2011 hearing, the Veteran testified that his PTSD symptomatology had been exacerbated by recent life stressors, to include the loss of his home due to a natural disaster.  His experiences in dealing with local and federal government officials related to the loss of his home had reportedly intensified his PTSD symptomatology, to include his inability to deal with people and distrust and suspiciousness of others and the government.  Under these circumstances, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA psychiatric treatment records, if any, from the Fayetteville VAMC dating since February 2009 and the Huntington VAMC dating since July 2013.  All records requests and responses received should be associated with the claims file for review.

2.  After all available records have been associated with the record, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD disability and any impact on his social and occupational functioning.  The examiner is to be provided access to the claims folder, a copy of this REMAND, and records in Virtual VA and VBMS, and must review all such records.

Based upon the claims file review, the Veteran's subjective symptoms, and the objective findings upon examination, the examiner must render a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score.  The examiner is requested to explain that score in terms of the overall social and occupational functioning caused by the service-connected disability.

All opinions must be supported by a complete rationale in a typewritten report.  

3.  After ensuring that all requested development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a SSOC, and afford the Veteran and his representative an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


